Citation Nr: 1414382	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  98-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for diabetes and assigned a 20 percent rating.  While adjudicating the higher initial rating claim for diabetes, the Board added the issue of entitlement to a TDIU due to service-connected disabilities to its April 2011 remand pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In October 2012, the Board again remanded the claim.

In October 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in December 2013.  In January 2014, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran responded with additional comment in February 2014, and his representative responded with an Appellant's Response Brief in March 2014.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters sent to the Veteran in September 2011 and April 2012 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the September 2011 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The claim was readjudicated in June 2012 and July 2013.  Thus, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and personnel records, VA and private treatment records, and lay statements have been obtained.

The December 2013 VHA opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure and maintain a substantially gainful occupation is adequate because the medical expert discussed the Veteran's medical history, described the service-connected disabilities and their effect on employability in sufficient detail, and supported all conclusions with analysis.

This claim was remanded by the Board for additional development in April 2011 and October 2012.  There has been substantial, if not full, compliance with the Board's remand directives, as VA has obtained the Veteran's treatment records and an adequate medical opinion.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Thus, the Board finds that VA made reasonable efforts to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must consider the individual veteran's educational and occupational history, and relate these factors to his service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

Here, the Veteran has a combined rating of 80 percent.  He is in receipt of service connection for sinusitis, rated 50 percent; diabetes mellitus type 2, rated 20 percent; diabetic peripheral neuropathy of the bilateral lower extremities, rated 20 percent each; lumbar disc disease, rated 20 percent;convergence insufficiency with diplopia, rated 10 percent; onychomycosis, rated 10 percent; and gout, a right third finger injury, hemorrhoids, and erectile dysfunction-all rated noncompensable.

The preponderance of the evidence shows that the Veteran is not unemployable due to service-connected disabilities.  Citing to multiple findings in evidence, including the Veteran's college education, work history in sales, normal strength and reflexes, at-least-average cognition, and active volunteer work, the December 2013 VHA specialist opined that it is less likely than not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The opinion of the VHA specialist warrants greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on the specialist's medical expertise, his review of the Veteran's relevant medical records and the severity of the disabilities, and his consideration of the educational and occupational history.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


